FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    11-MAY-2022
                                                    08:05 AM
                                                    Dkt. 45 OP




                   IN THE INTERMEDIATE COURT OF APPEALS


                           OF THE STATE OF HAWAI#I


                                      —o0o—


                 PHILLIP J. BARKER, Plaintiff-Appellant,
                                     v.
                     CHRISTOPHER YOUNG, ADMINISTRATOR,
                   HAWAII CRIMINAL JUSTICE DATA CENTER,
                             Defendant-Appellee


                             NO.   CAAP-XX-XXXXXXX


            APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CASE NO. 1CSP-XX-XXXXXXX)

                                   MAY 11, 2022


          LEONARD, PRESIDING JUDGE, HIRAOKA AND NAKASONE, JJ.


                   OPINION OF THE COURT BY NAKASONE, J.

          This appeal considers the application of the
expungement statute to a person convicted of a violation. The
pertinent statute, Hawaii Revised Statutes (HRS) § 831-3.2(a)1

      1
              HRS § 831-3.2 (2014 & Supp. 2018), entitled "Expungement orders,"
provides:

                                                                  (continued...)
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

provides that "a person arrested for, or charged with but not
convicted of a crime," is entitled to have his or her arrest
record expunged (expungement statute). At issue is whether the
word "crime" used in the expungement statute has an ordinary
meaning, or, whether the Hawai#i Penal Code (Penal Code or Code)
provision in HRS § 701-107(5) that "[a] violation does not
constitute a crime," applies.
          Plaintiff-Appellant Phillip J. Barker (Barker) appeals
from the (1) Judgment; and (2) Order Denying Plaintiff's Motion
for Summary Judgment and Granting Defendant's Motion for Summary


      1
       (...continued)
            (a) The attorney general, or the attorney general's duly
            authorized representative within the department of the
            attorney general, upon written application from a person
            arrested for, or charged with but not convicted of a crime,
            or found eligible for redress under chapter 661B, shall
            issue an expungement order annulling, canceling, and
            rescinding the record of arrest; provided that an
            expungement order shall not be issued:
                  (1) In the case of an arrest for a felony or
            misdemeanor where conviction has not been obtained because
            of bail forfeiture;

                  (2) For a period of five years after arrest or
            citation in the case of a petty misdemeanor or violation
            where conviction has not been obtained because of a bail
            forfeiture;

                  (3) In the case of an arrest of any person for any
            offense where conviction has not been obtained because the
            person has rendered prosecution impossible by absenting
            oneself from the jurisdiction;

                  (4) In the case of a person who was involuntarily
            hospitalized pursuant to section 706-607, or who was
            acquitted or had charges dismissed pursuant to chapter 704
            due to a physical or mental disease, disorder, or defect;
            and

                  (5) For a period of one year upon discharge of the
            defendant and dismissal of the charge against the defendant
            in the case of a deferred acceptance of guilty plea or nolo
            contendere plea, in accordance with chapter 853.
            . . . .

(Emphases added).

                                      2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Judgment (Order Granting Summary Judgment), both entered and
filed on March 1, 2021 by the Circuit Court of the First Circuit
(Circuit Court).2
          On appeal, Barker contends that the Circuit Court erred
in granting Defendant-Appellee Hawaii Criminal Justice Data
Center's (HCJDC) Motion for Summary Judgment, in which HCJDC
argued that its denial of Barker's expungement application where
Barker was convicted of a violation, was appropriate as a matter
of law.
          We hold that based on Barker's conviction for a
disorderly conduct violation, Barker was convicted of a "crime"
under HRS § 831-3.2(a); Barker was thus ineligible for
expungement, and the Circuit Court did not err in denying
Barker's expungement application. We conclude that the
legislative history of the word "crime" in the expungement
statute shows that the term was intended to have an ordinary
meaning that does include "violations," even though the terms
"crime" and "violation" are separate and distinct under the Penal
Code. We therefore affirm.

                               I. BACKGROUND
          This appeal arises out of Barker's October 19, 2020
First Amended Complaint3 seeking a judgment and order in the
nature of mandamus to HCJDC directing HCJDC to expunge Barker's
arrest record pursuant to HRS § 831-3.2. The following
undisputed facts4 were adduced from cross-motions for summary


     2
          The Honorable Bert I. Ayabe presided.
     3
          Barker's original Complaint was filed on July 28, 2020.
     4
          The parties agreed that the facts were undisputed:
          THE COURT:   Okay.   Thank you.
          Anything -- anything in response at all, [Barker's Counsel]?

                                                               (continued...)

                                      3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

judgment filed on January 2, 2021 and January 8, 2021, and from
the declarations of Barker and HCJDC Administrator Christopher
Young (Young) attached to those motions.
          On October 7, 2017, Barker was arrested for the offense
of Harassment pursuant to HRS § 711-1106, which classifies the
offense as a petty misdemeanor.5 On November 21, 2017, Barker
was found guilty of the amended charge of Disorderly Conduct
Noise Substantial Harm Persist After Warning (Disorderly Conduct)
and fined $200.00 pursuant to HRS § 711-1101(1)(b), which
classifies the offense as a violation according to HRS §
711-1101(3).6 On June 20, 2019, Barker submitted an application
to HCJDC to have his Harassment arrest record expunged pursuant
to HRS § 831-3.2 because he was convicted of a "violation" and


      4
       (...continued)
            [BARKER'S COUNSEL]: I would just mention, Your Honor, I
            think we're all in agreement there are no factual disputes
            and the court should grant summary judgment for one side or
            another.

            THE COURT: Okay.    Any kind of response at all from you,
            [HCJDC Counsel]?

            [HCJDC COUNSEL]:   No, Your Honor.
      5
            HRS § 711-1106(2) (2014) provides:    "Harassment is a petty
misdemeanor."
      6
            HRS § 711-1101 (2014), "Disorderly Conduct," provides:

            (1) A person commits the offense of disorderly conduct if,
            with intent to cause physical inconvenience or alarm by a
            member or members of the public, or recklessly creating a
            risk thereof, the person:

                  . . . .
                  (b) Makes unreasonable noise;
                  . . . .

            (3) Disorderly conduct is a petty misdemeanor if it is the
            defendant's intention to cause substantial harm or serious
            inconvenience, or if the defendant persists in disorderly
            conduct after reasonable warning or request to desist.
            Otherwise disorderly conduct is a violation.

      (Emphasis added).

                                       4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

not a "crime." On September 19, 2019, HCJDC denied Barker's
application for expungement on the basis that "arrests which
result in a guilty conviction do not qualify for expungement
under HRS [§] 831-3.2."
          In Barker's motion for summary judgment, Barker argued
that HRS § 701-1077 classified his Disorderly Conduct conviction

     7
          HRS § 701-107 (2014), "Grades and classes of offenses," provides:
          (1) An offense defined by this Code or by any other statute
          of this State for which a sentence of imprisonment is
          authorized constitutes a crime. Crimes are of three grades:
          felonies, misdemeanors, and petty misdemeanors. Felonies
          include murder in the first and second degrees, attempted
          murder in the first and second degrees, and the following
          three classes: class A, class B, and class C.

          (2) A crime is a felony if it is so designated in this Code
          or if persons convicted thereof may be sentenced to
          imprisonment for a term which is in excess of one year.

          (3) A crime is a misdemeanor if it is so designated in this
          Code or in a statute other than this Code enacted subsequent
          thereto, or if it is defined in a statute other than this
          Code which provides for a term of imprisonment the maximum
          of which is one year.

          (4) A crime is a petty misdemeanor if it is so designated in
          this Code or in a statute other than this Code enacted
          subsequent thereto, or if it is defined by a statute other
          than this Code that provides that persons convicted thereof
          may be sentenced to imprisonment for a term not to exceed
          thirty days.

          (5) An offense defined by this Code or by any other statute
          of this State constitutes a violation if it is so designated
          in this Code or in the law defining the offense or if no
          other sentence than a fine, or fine and forfeiture or other
          civil penalty, is authorized upon conviction or if it is
          defined by a statute other than this Code which provides
          that the offense shall not constitute a crime. A violation
          does not constitute a crime, and conviction of a violation
          shall not give rise to any civil disability based on
          conviction of a criminal offense.
          (6) Any offense declared by law to constitute a crime,
          without specification of the grade thereof or of the
          sentence authorized upon conviction, is a misdemeanor.

          (7) An offense defined by any statute of this State other
          than this Code shall be classified as provided in this
          section and the sentence that may be imposed upon conviction
          thereof shall hereafter be governed by this Code.
                                                              (continued...)

                                    5
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

as a "violation" and not as a "crime," which entitled Barker to
have his record expunged pursuant to HRS § 831-3.2. HCJDC argued
in its cross-motion for summary judgment that a "[v]iolation is a
[c]rime;" and that "crime" in HRS § 831-3.2(a) should be read in
"the general sense" and not in pari materia with HRS § 701-107 of
the Penal Code, as the narrow definition of "crime" in the Code
is "contrary to the objective of the expungement law and would
lead to impractical results." HCJDC also relied on an
unpublished order, Grindling v. Attorney Gen., No.
SCPW-XX-XXXXXXX, 2012 WL 1764177 (Haw. May 17, 2012) (Grindling
Order), in which the Hawai#i Supreme Court denied a mandamus
request for the expungement of arrest records where the
petitioner was convicted of, inter alia, violations of the
traffic code.
          On January 28, 2021, the Circuit Court held a hearing
on the cross-motions for summary judgment, and the parties
presented brief argument. On March 1, 2021, the Circuit Court
filed its Order Granting Summary Judgment, which stated:

            ORDER DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
            AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

            . . . .

            1. There is no genuine issue as to any material fact;

            2. Defendant HCJDC's denial of Plaintiff Barker's
            application for expungement of his October 7, 2017 arrest
            which resulted in a guilty conviction of Disorderly Conduct,
            a violation, was appropriate;
            3. This finding is consistent with the Hawaii Supreme
            Court's unpublished decision in Grindling v. Attorney
            General, SCPW-XX-XXXXXXX, 2012 WL 1764177, which is
            persuasive;

            4. Plaintiff Barker has failed to prove that he is entitled
            to summary judgment as a matter of law.


Barker timely appealed.

      7
        (...continued)
(Emphasis added).

                                      6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                       II. STANDARD OF REVIEW
          A.    Summary Judgment
          On appeal, we review the grant or denial of summary
judgment de novo. Ralston v. Yim, 129 Hawai#i 46, 55, 292 P.3d
1276, 1285 (2013)(citation omitted). "[S]ummary judgment is
appropriate if the pleadings, depositions, answers to
interrogatories and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to judgment
as a matter of law." Id.

          B.    Statutory Interpretation
          The interpretation of a statute is a question of law
reviewable de novo. State v. Thompson, 150 Hawai#i 262, 266, 500
P.3d 447, 451 (2021) (citation omitted).

          First, the fundamental starting point for statutory
          interpretation is the language of the statute itself.
          Second, where the statutory language is plain and
          unambiguous, our sole duty is to give effect to its
          plain and obvious meaning. Third, implicit in the
          task of statutory construction is our foremost
          obligation to ascertain and give effect to the
          intention of the legislature, which is to be obtained
          primarily from the language contained in the statute
          itself. Fourth, when there is doubt, doubleness of
          meaning, or indistinctiveness or uncertainty of an
          expression used in a statute, an ambiguity exists.

JD v. PD, 149 Hawai#i 92, 96, 482 P.3d 555, 559 (App. 2021)
(citation omitted). When a statute is ambiguous, the meaning of
the ambiguous words may be determined by "examining the context,
with which the ambiguous words, phrases, and sentences may be
compared, in order to ascertain their true meaning. Moreover,
the courts may resort to extrinsic aids in determining
legislative intent, such as legislative history, or the reason
and spirit of the law." State v. Woodfall, 120 Hawai#i 387, 394,
206 P.3d 841, 848 (2009) (citing State v. Bayly, 118 Hawai#i 1,
7, 185 P.3d 186, 192 (2008)).


                                    7
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                             III.   DISCUSSION

           Barker and HCJDC disagree on whether the word "crime"
in the expungement statute has an ordinary meaning and includes a
violation, or whether the Penal Code definition of "crime" in HRS
§ 701-107 that excludes a violation, applies.
          On appeal, Barker specifically contends that the
Circuit Court "erred in holding that the word 'crime' in HRS §
831-3.2(a) really means 'offense' as defined in the penal code."
The Circuit Court, however, did not specifically hold that the
word "crime" in HRS § 831-3.2(a) "really means 'offense.'" We
address Barker's argument to the extent that he claims the Penal
Code meaning of "crime" applies to HRS § 831-3.2. In his Opening
Brief, Barker argues that "crime" in HRS § 831-3.2 should be
defined as set forth in HRS § 701-107, which states that a
violation is not a crime.8 Barker claims that "the legislature
knew the meaning of the word 'crime' in the Penal Code when it
enacted H.R.S. § 831-3.2 because it used the word 'crime' and
'violation' in subsection (a)."
          HCJDC contends that:

           When section 831-3.2(a) is read in its entirety, it is clear
           that "crime" is meant in its ordinary sense. This
           interpretation is bolstered by the way section 831-3.2
           unfolds. It begins by stating the general rule that
           expungement orders should issue if there is no conviction,
           and is then followed by provisions of exceptions to the
           general rule; the exceptions cover the wide range of crimes


     8
            In Barker's reply brief, he attached his criminal record and mug
shot from the HCJDC's website and argued that having his mug shot on the
website constituted a "civil disability" in violation of HRS § 701-107(5)
("[C]onviction of a violation shall not give rise to any disability based on
conviction of a criminal offense."). Barker requests this Court take judicial
notice of this record. This record and mug shot were not introduced below and
is not part of the record on appeal; thus, we do not consider it. We also do
not take judicial notice of it. State v. Ayres, No. CAAP-XX-XXXXXXX, 2021 WL
1626628, at *5 n.13 (App. April 27, 2021) (SDO) (rejecting a party's request,
on appeal, to take judicial notice of audio-visual recordings of trial
exhibits, as the party did not ask the district court to take judicial notice
of the recordings at trial, and thus the recordings were not part of the
record on appeal); see also State v. Kwong, 149 Hawai#i 106, 117, 482 P.3d
1067, 1078 (2021) (citation omitted) (appellate courts "rarely take judicial
notice of facts presented for the first time on appeal[.]").

                                      8
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            in the ordinary sense: felonies, misdemeanors, petty
            misdemeanors and violations.

HCJDC points to the subsection (a)(2) five-year expungement
exception for "violations" involving bail forfeitures, which
HCJDC claims establishes that expungement law applies to
violations generally. Urging against Barker's interpretation,
HCJDC argues: "[h]aving an exception to the expungement law for
violations, even though the expungement law does not apply to
violations, is absurd." HCJDC also refers to the language of HRS
§ 846-2.5,9 which defines HCJDC's role in collecting, storing,
disseminating and analyzing criminal justice data to enable "law
enforcement to utilize the tools needed to prevent crimes and
detect criminals in support of the right of the public to be free
from crime and the fear of crime." (Emphases added). HCJDC
maintains that because "[t]he general and popular use of the word
crime includes violations," and because criminal justice data
"includes information on violations," the "only logical

      9
            HRS § 846-2.5 (2014), entitled "Purpose of the criminal justice
data center," provides in pertinent part:

            (a) The Hawaii criminal justice data center, hereinafter
            referred to as the "data center", shall be responsible for
            the collection, storage, dissemination, and analysis of all
            pertinent criminal justice data from all criminal justice
            agencies, including, the collection, storage, and
            dissemination of criminal history record information by
            criminal justice agencies in such a manner as to balance the
            right of the public and press to be informed, the right of
            privacy of individual citizens, and the necessity for law
            enforcement agencies to utilize the tools needed to prevent
            crimes and detect criminals in support of the right of the
            public to be free from crime and the fear of crime.

            (b) The attorney general shall select and enforce systems of
            identification, including fingerprinting, of: all adults
            arrested for a criminal offense; all persons to whom penal
            summonses have been issued for a criminal offense and who
            have been convicted or granted a deferred acceptance of
            guilty or nolo contendere plea or a conditional discharge;
            and without the necessity of a court order, children who are
            twelve years of age or older who come within section
            571-11(1) and who are taken into custody for committing an
            act that, if committed by an adult, would be a felony, a
            misdemeanor, or a petty misdemeanor. The attorney general
            shall provide for the collection, recording, and compilation
            of data and statistics relating to crime.

                                      9
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

interpretation" under expungement law "is to use the word crime
in its ordinary sense." HCJDC also argues that the Grindling
Order is persuasive authority that HRS § 832-3.2 applies to
violations.10

            A.    The term "crime" in the expungement statute,
                  HRS § 831-3.2(a), is ambiguous.

          The term "crime" is not defined in the expungement
statute. HRS § 831-3.2 only provides two definitions, for
"arrest record" and "conviction" in subsection (g), and no other
terms are defined. HRS Chapter 831, entitled "Uniform Act on
Status of Convicted Persons," has a definition section, HRS §
831-1, but its sole definition is for the word "felony."
          "Laws in pari materia, or upon the same subject matter,
shall be construed with reference to each other. What is clear
in one statute may be called in aid to explain what is doubtful
in another." HRS § 1-16 (2009); see State v. Glenn, 148 Hawai#i
112, 127, 468 P.3d 126, 141 (2020). HRS § 831-3.2 and the Penal
Code are laws in pari materia. HRS § 831-3.2 employs Penal Code
terminology throughout: "crime" in subsection (a); subsection
(a)(1) expungement exception referring to an arrest for a
"felony" or "misdemeanor;" subsection (a)(2) expungement
exception referring to a "petty misdemeanor" or "violation;" and
subsection (a)(3) exception referring to an arrest for any
"offense." All of these terms are defined in the Penal Code.
The Penal Code statute HRS § 701-107, "Grades and classes of
offenses," pertinently defines "crimes" in subsection (1) as

      10
            The Grindling Order stated: "HRS § 831-3.2(a) does not permit
expungement of petitioner's records of arrest for: . . . (2) HRS § 291C-85 and
HRS § 291C-166, which are violations for which petitioner was found guilty . .
. ." 2012 WL 1764177, at *1. We acknowledge that this language appears to
support HCJDC's position because it states that both of these offenses were
"violations," the petitioner was found "guilty" of these "violations," and
petitioner did not qualify for expungement of his arrest records. There are
no additional facts in the Grindling Order, however, and it is not precedent
under Hawai'i Rules of Appellate Procedure Rule 35(c)(2) (providing that
"unpublished dispositional orders are not precedent, but may be cited for
persuasive value").

                                      10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"felonies, misdemeanors, and petty misdemeanors," and also
provides in subsection (5) that "[a] violation does not
constitute a crime . . . ." HRS § 831-3.2 also references Penal
Code topics throughout the remaining subsections, such as:
"redress under Chapter 661B" in subsection (a), which deals with
"Redress for Wrongful Conviction and Imprisonment;" HRS § 706-607
involuntary hospitalization and HRS Chapter 704 acquittals based
on a defendant's penal responsibility in subsection (a)(4); and
HRS Chapter 853 deferred acceptance of guilty and no contest
pleas in subsection (a)(5).
          While it would seem obvious to apply the Penal Code
meaning of "crime" to HRS § 831-3.2(a) given the degree to which
the Penal Code is interwoven throughout the statute, we cannot do
so because of subsection (2), which prohibits expungement for a
five-year period for a "violation where conviction has not been
obtained because of a bail forfeiture." A plain reading of
subsection (2) indicates that expungement applies to violations;
and a fortiori, the term "crime" must include violations.
          "[W]hen there is doubt, doubleness of meaning, or
indistinctiveness or uncertainty of an expression used in a
statute, an ambiguity exists." JD, 149 Hawai#i at 96, 482 P.3d
at 559. There is doubt and uncertainty as to whether the term
"crime" in the expungement statute includes violations per the
language of subsection (a)(2), or excludes violations per the
Penal Code. It is not "plain or obvious" whether the Penal Code
meaning applies to "crime" or whether it has an ordinary meaning.
Id. Thus, the term "crime" is ambiguous, and we must examine the
legislative history. See id.; Woodfall, 120 Hawai#i at 394, 206
P.3d at 848.

          B.   The legislature intended for expungement to
               apply to nonconvictions due to acquittals and
               dismissals.

          The legislative history reflects that the expungement
law has always been intended to apply to nonconvictions. When
the statute was first enacted in 1974, the legislature explained
the purpose was to expunge arrest records that did not lead to


                               11
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

convictions, in order to remove the "cloud of doubt" over such
persons:
           SECTION 1. Purpose. The purpose of this Act is to minimize
           or abolish extrajudicial penalties which may confront a
           person who has a record of arrest, even though such arrest
           did not lead to conviction. The expungement of such arrest
           record is necessary if the person is not to continue life
           under a cloud of doubt placed over him by prospective
           employers, fraternal organizations, and the public in
           general. At the same time, it is realized as a practical
           matter, that all records pertaining to an arrest are not
           separable from other court, police, and public records.
           Pending the day when technological advances in recordkeeping
           are adopted by state and county agencies and permit a
           complete expungement of records pertaining to a person, this
           Act intends to accomplish at least a partial expungement
           coupled with a certificate issued to authorize declarations
           that as to a specific arrest, it did not occur.

1974 Haw. Sess. Laws Act 92, § 1 at 165 (emphasis added). The
1974 version of subsection (a) did not contain any of the
exceptions (i.e. (a)(1) - (a)(5)) to expungement found in the
current statute, and stated in pertinent part: "Expungement
orders.   (a)   The attorney general, upon application from a
person arrested for, but not convicted of, a crime, shall issue
an expungement order annulling, canceling, and rescinding the
record of arrest." Id. § 2 at 166 (emphasis added).11 Thus, an
arrest with a nonconviction qualified for expungement.
          In the following year, 1975, the subsection (a) "crime"
language was amended from "arrested for, but not convicted of, a
crime" to "arrested for, but not charged or convicted of, a
crime" and the first three exceptions to expungement found in the
current statute were also added:
           Sec. 731-3.2 Expungement orders. (a) The attorney general,
           or his duly authorized representative within the department
           of the attorney general, upon written application from a
           person arrested for, but not charged or convicted of, a
           crime, shall issue an expungement order annulling,
           canceling, and rescinding the record of arrest and, within
           60 days after receipt of such written application shall,
           when so requested, deliver, or cause to be delivered, all
           fingerprints or photographs of such person, unless such
           person has a record of prior conviction or is a fugitive
           from justice, in which case the fingerprints or photographs


      11
            The original version of the expungement statute in 1974 was added
as a new section in HRS Chapter 731. See 1974 Haw. Sess. Laws Act 92, § 1 at
165. The section was renumbered as HRS § 731-3.2 in 1975. See 1975 Haw.
Sess. Laws Act 103, § 1 at 179. In 1976, HRS § 731-3.2 was renumbered as 831-
3.2, which remains its current numbering today, as HRS § 831-3.2. See 1976
Haw. Sess. Laws Act 116, § 1 at 205.

                                     12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          may be retained by the agencies holding such records;
          provided that an expungement order shall not issue (1) in
          the case of an arrest of a felony or misdemeanor where
          conviction has not been obtained because of bail forfeiture,
          (2) for a period of five years after arrest or citation in
          the case of a petty misdemeanor or violation where
          conviction has not been obtained because of a bail
          forfeiture; and (3) in the case of an arrest for any offense
          where conviction has not been obtained because he has
          rendered prosecution impossible by absenting himself from
          the jurisdiction.

1975 Haw. Sess. Laws Act 103, § 1 at 179 (emphases added).               The
1975 legislative history reflected that:
          The act's purpose is to protect the individual from
          extrajudicial penalties when a person has been arrested for
          a crime but has not been charged or convicted. The bill is
          intended to allow a person's records to be expunged, where
          he or she has been arrested for and charged with a crime and
          subsequently has been acquitted or charges have been
          dismissed.


Conf. Comm. Rep. No. 21, in 1975 Senate Journal, at 859; Conf.
Comm. Rep. No. 18, in 1975 House Journal, at 885 (emphases
added). The history reveals that the legislature expressly
contemplated that the situations where arrest would not result in
conviction were acquittals and dismissals. Conf. Comm. Rep. No.
21, in 1975 Senate Journal, at 859; Conf. Comm. Rep. No. 18, in
1975 House Journal, at 885. The legislature also adopted the
first three exceptions to the expungement law pursuant to the
recommendation of the "State Prosecuting Attorneys' Committee,"
"to preclude expungement in cases where a person has not been
convicted because of a bail forfeiture or because he has absented
himself from the jurisdiction." Conf. Comm. Rep. No. 21, in 1975
Senate Journal, at 859; Conf. Comm. Rep. No. 18, in 1975 House
Journal, at 885.
          In 1976, the subsection (a) "crime" language in the
expungement statute was amended from "arrested for, but not
charged or convicted of, a crime" to its current wording
"arrested for, or charged with, but not convicted of, a crime,"
as follows:

          "(a) The attorney general, or his duly authorized
          representative within the department of the attorney
          general, upon written application from a person arrested
          for, or charged with, but not convicted of, a crime, shall
          issue an expungement order annulling, canceling, and

                                    13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          rescinding the record of arrest; provided that an
          expungement order shall not issue . . . [(listing three
          exceptions)]

1976 Haw. Sess. Laws Act 116, § 1 at 205 (emphasis added). The
1976 amendment clarified questions regarding return and retention
of fingerprints and photographs subject to an expungement order.
See id. With regard to the change to the subsection (a) "crime"
language, the legislature explained that it "concurs that the
procedure of expungement of arrest records apply only to a person
who has been charged with, but not convicted of a crime." H.
Stand. Comm. Rep. No. 490-76 in 1976 House Journal, at 1490.
          In 1987, the legislature added the fourth exception to
the expungement statute, subsection (a)(4), that prohibited
expungement: "in the case of a person acquitted by reason of a
mental or physical defect under chapter 704." 1987 Haw. Sess.
Laws Act 322, § 1 at 994. In 1993, the legislature added the
fifth exception to the expungement statute, subsection (a)(5),
that prohibited expungement "[f]or a period of one year upon
discharge of the defendant and dismissal of the charge against
the defendant in the case of a deferred acceptance of guilty plea
or nolo contendere plea, in accordance with chapter 853." 1993
Haw. Sess. Laws Act 7, § 1 at 20.
          Thus, the legislative history of HRS § 831-3.2 shows
that expungement is for nonconvictions, and "not convicted,"
meant acquittals and dismissals. Conf. Comm. Rep. No. 21, in
1975 Senate Journal, at 859; Conf. Comm. Rep. No. 18, in 1975
House Journal, at 885. The legislature added the first three
exclusions from expungement carving out nonconvictions for bail
forfeiture and absence. See 1975 Haw. Sess. Laws Act 103, § 1 at
179; HRS § 831-3.2(a)(1)-(a)(3). The legislature then added a
fourth exclusion for nonconvictions due to involuntary
hospitalization acquittals and Chapter 704 dismissals. See 1987
Haw. Sess. Laws Act 322, § 1 at 994; HRS § 831-3.2(a)(4).
Finally, the legislature added a fifth exclusion, for
nonconvictions due to Chapter 853 deferral dismissals. See 1993
Haw. Sess. Laws Act 7, § 1 at 20; HRS § 831-3.2(a)(5). The
legislative history shows that nonconvictions has consistently
meant acquittals and dismissals. Even as the legislature carved
                                    14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

out exceptions to the expungement statute, the original intent
that expungement apply to nonconvictions has never changed.
Nothing in the legislative history reveals any intent that a
conviction for a violation should also qualify as a nonconviction
for purposes of expungement.

          C.   Reading the term "crime" to include violations
               is rational, reasonable, and consistent with
               legislative intent.

          A "rational, sensible and practicable interpretation of
a statute is preferred to one which is unreasonable or
impracticable, because the legislature is presumed not to intend
an absurd result, and legislation will be construed to avoid, if
possible, inconsistency, contradiction, and illogicality." In re
Doe, 90 Hawai#i 246, 251, 978 P.2d 684, 689 (1999) (internal
citations, brackets and quotation marks omitted). Construing the
word "crime" with an ordinary meaning to include "violations" is
consistent with legislative intent, and is a rational and
reasonable interpretation of the statute. Interpreting the word
"crime" as excluding violations, however, is inconsistent with
legislative intent, and contradicts subsection (a)(2) that
includes violations as qualifying offenses under the expungement
statute. See id.
          "It is a cardinal rule of statutory construction that
courts are bound, if rational and practicable, to give effect to
all parts of a statute, and that no clause, sentence, or word
shall be construed as superfluous, void, or insignificant if a
construction can be legitimately found which will give force to
and preserve all words of the statute." Franks v. City and
County of Honolulu, 74 Haw. 328, 330, 843 P.2d 668, 669 (1993)
(citations omitted). The only rational construction of the term
"crime" that gives effect to all parts of the statute, including
the subsection (a)(2) expungement exception for violations due to
bail forfeiture, is for "crime" to have an ordinary meaning,
which includes violations. It would be irrational and illogical
to exclude violations due to bail forfeiture from expungements,
without a general rule allowing expungement of violations. See
id.; Doe, 90 Hawai#i at 251, 978 P.2d at 689.
                               15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          For these reasons, we conclude that an ordinary meaning
applies to the term "crime" in HRS § 831-3.2(a), and not the
Penal Code meaning of "crime" under HRS § 701-107. Because
Barker's application for expungement of his Harassment arrest
resulted in a guilty conviction for Disorderly Conduct as a
violation, Barker did not meet the statutory expungement criteria
that he was "not convicted of a crime[.]" HRS § 831-3.2(a). The
Circuit Court thus did not err as a matter of law when it granted
HCJDC's cross-motion for summary judgment and denied Barker's
summary judgment on his complaint seeking expungement. See
Ralston, 129 Hawai#i at 55, 292 P.3d at 1285.
          For the foregoing reasons, we affirm the Judgment and
Order Denying Plaintiff-Appellant's Motion for Summary Judgment
and Granting Defendant-Appellee's Motion for Summary Judgment,
both entered and filed on March 1, 2021 by the Circuit Court of
the First Circuit.

On the briefs:
                                    /s/ Katherine G. Leonard
Samuel P. King, Jr.                 Presiding Judge
for Plaintiff-Appellant
                                    /s/ Keith K. Hiraoka
Candace J. Park                     Associate Judge
Deputy Attorney General
for Defendant-Appellee              /s/ Karen T. Nakasone
                                    Associate Judge




                               16